Name: Commission Regulation (EC) NoÃ 1207/2005 of 27 July 2005 amending Council Regulation (EC) NoÃ 2580/2001 on specific measures directed against certain persons and entities with a view to combating terrorism
 Type: Regulation
 Subject Matter: international affairs;  executive power and public service;  politics and public safety
 Date Published: nan

 28.7.2005 EN Official Journal of the European Union L 197/16 COMMISSION REGULATION (EC) No 1207/2005 of 27 July 2005 amending Council Regulation (EC) No 2580/2001 on specific measures directed against certain persons and entities with a view to combating terrorism THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 7 thereof, Whereas: (1) The Annex to Regulation (EC) No 2580/2001 lists the competent authorities to whom information and requests concerning the measures imposed by that Regulation should be sent. (2) Germany, Lithuania, the Netherlands and Sweden requested that the address details concerning their competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2580/2001 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2005. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 344, 28.12.2001, p. 70. Regulation as last amended by the 2003 Act of Accession. ANNEX The Annex to Regulation (EC) No 2580/2001 is amended as follows: 1. The address details under the heading Germany shall be replaced with:  concerning freezing of funds: Deutsche Bundesbank Servicezentrum Finanzsanktionen D-80281 MÃ ¼nchen Tel. (49-89) 28 89 38 00 Fax (49-89) 35 01 63 38 00  concerning economic resources: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn Tel. (49) 6196908-0 Fax (49) 6196908-800  concerning insurances: Bundesanstalt fÃ ¼r Finanzdienstleistungsaufsicht Graurheindorfer StraÃ e 108 D-53117 Bonn Tel. (49-228) 4108-0 2. The address details under the heading Lithuania shall be replaced with: Ministry of Foreign Affairs Security Policy Department J. Tumo-Vaizganto 2 LT-01511 Vilnius Tel. +370 5 2362516 Fax +370 5 2313090 3. The address details under the heading Netherlands shall be replaced with: Minister van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 2500 EE Den Haag The Netherlands Tel. (31-70) 342 8997 Fax (31-70) 342 7984 4. The address details under the heading Sweden shall be replaced with: Article 3 Rikspolisstyrelsen Box 12256 S-102 26 Stockholm Tel. (46-8) 401 90 00 Fax (46-8) 401 99 00 Articles 4 and 6 Finansinspektionen Box 6750 S-113 85 Stockholm Tel. (46-8) 787 80 00 Fax (46-8) 24 13 35 Article 5 FÃ ¶rsÃ ¤kringskassan S-103 51 Stockholm Tel. (46-8) 786 90 00 Fax (46-8) 411 27 89